DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 12/1/21, are acknowledged.
	Claims 1, 8, and 12 have been amended.
	Claims 1, 3-6, 8-9, 12-16, 18-20, 22-23, 26-31 are pending.
Claims 12-16, 18-20, 22-23, 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 3-6 and 8-9 are under examination.

In view of Applicant’s amendment and remarks, only the following rejections remain.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-6,8,9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (WO 2004/001007 A2) in view of Goldenberg et al. (WO 2010/011697 A1) and U.S. 2006/0088523 (Andya et al., of record).
	Yang et al. disclose use of diafiltration and ultrafiltration with a buffering agent such as histidine to obtain an anti CD20 antibody liquid formulation with a concentration greater than 260 mg/ml (see claims 22-41, pages 4-6,12,13,15,21). The filtration solution is free of the agents of claim 5 and 6. The ultrafiltration device is flushed with a buffer (see page 16). Yang et al. teach that the antibody can be obtained at a concentrated antibody can be used to prepare pharmaceutical compositions containing antibody used at a variety of dilutions (see pages 17 and 18). Yang et al. teaches on page that:
“Concentrated antibody preparations prepared according to the present invention may be used to prepare pharmaceutical formulations by combining a concentrated antibody preparation consisting essentially of an aqueous solution of antibodies and histidine or acetate buffer at a concentration in the range of from about 2 mM to about 48 mM produced according to the disclosed invention with one or more pharmaceutically acceptable carriers to produce a pharmaceutical composition.”.
  In view of the need for antibodies at a variety of concentrations, a routineer would have produced antibody at the highest needed concentration (350 mg/ml or 300 mg/ml, an “intermediated concentration of CI”) then diluted said antibody to achieve other desired “high” concentrations (about 160 mg/ml). Yang et al. teaches use of histidine at ranges of pH and concentrations encompassed by those recited in the present claims (see page 10, 12) wherein the parameters of claim 4 would have been determined via routine optimization. 
Goldenberg et al. teaches the antibody veltuzumab and its wondrous and amazing properties (see Example 14 and [0049]).  
Additionally, Andya et al. teach a method of making a pharmaceutical formulation of an antibody, such as veltuzumab (see [0365]) at a concentration of about 100 to 200 mg/ml, in a liquid formulation with an amino acid (see [0372] ). The amino acid (such as histidine) can be at a concentration of about 10 to about 40 mM, and have a pH of about 5.5 (i.e. “about” 5.0 +/- 0.3, see page 5 and 32-33). The formulation can comprise a surfactant such as polysorbate 20 (see [0376]) and a saccharide such sorbitol or mannitol (see [0102], [0375]).   Andya teaches that said formulations are advantageous since they retard degradation of the antibody (see page 5 in particular).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have created the claimed invention to perform the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Applicant’s arguments filed 12/1/21 have been fully considered, but they are not persuasive.
Applicant argues that the use of an amino acid as a buffering agent provides unexpected benefits of stabilizing and solubilizing the antibody. Applicant argues that Yang teaches using histidine or acetate buffer, each providing superior results for certain parameters, but effectively teaches that the two are interchangeable, and does not teach the unexpected benefits when used with veltuzumab. 
Andya teaches that the claimed formulations are advantageous since they retard degradation of the antibody (i.e. stabilize). Additionally, Yang teaches that histidine buffer is advantageous since it lowers viscosity and reduces aggregation (i.e. increases solubilization, see page 15).  Thus, obtaining increased stability and solubility with a histidine buffer is not unexpected.  Furthermore, Applicant has merely asserted unexpected results without providing any evidence. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  Furthermore, evidence of 
Furthermore, the fact that Yang teaches more than one buffer is not persuasive of nonobviousness.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Claims 1, 3-6 and 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 9,468,689, in view of Yang et al. (WO 2004/001007 A2) (of record) and U.S. 2006/0088523 (Andya et al., of record).
The ‘689 patent teaches a method of preparing a therapeutic antibody comprising purifying the antibody by column chromatography (i.e. providing a solution containing the antibody in a starting concertation), concentrating the antibody by ultrafiltration to at least 250 or 300 mg/ml (i.e. obtaining a solution having an “intermediate concentration” of at least about 260 mg/ml), and using the concentrated antibody to prepare a high concentration formulation of the antibody comprising polysorbate, said antibody formulation being used for administration to a patient in a solution (i.e. a “desired” high concentration liquid formulation, see claims 1-2).  The ‘689 patent teaches that the antibody is veltuzumab (see claim 24).  The ‘689 patent teaches that the polysorbate is added to the concentrated antibody after concentration (see claim 8).  Although not explicitly stated, it would be obvious that this would involve dilution of the concentrated antibody with polysorbate (which is a liquid), and would result in a liquid antibody formulation with the “desired final high concentration” that is subsequently used for treating a patient.  The ‘689 patent also teaches that the antibodies can be formulated for administration to include one or more liquid excipients, and it would be obvious to also add excipients to dilute the concentrated antibody formulation for administration.  Furthermore, addition of such excipients to achieve a concentration of about 160 mg/ml would be routine and well within the purview of the ordinary artisan using routine optimization (see column 30-31 of the ‘689 patent).  The ‘689 patent teaches that the column chromatography used to provide the antibody is 
The disclosures of the ‘689 patent differs from the claimed invention in that it comprises a citrate buffer, and not histidine as a buffer, and does not teach formulating with sorbitol/mannitol.
Yang et al. discloses the use of diafiltration and ultrafiltration with a buffering agent consisting of histidine to obtain an anti CD20 antibody liquid formulation with a concentration greater than 260 mg/ml (see claims 22-41, pages 4-6,12,10-13,15,21 ). Yang et al. teach that the antibody can be obtained at a concentration of 350 mg/ml (see page 13, second paragraph). Yang et al. teaches the use of histidine in the range of 2 to 48 mM and a pH range of 4.5-7.0, and said buffer is free of tonicity modifying agents or surfactant (see page 10-12). Yang et al. teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers (see page 15, in particular). Yang et al. teach that the concentrated antibody can be used to prepare pharmaceutical compositions containing antibody used at a variety of dilutions (see pages 17 and 18). Yang et al. teaches on page that:
“Concentrated antibody preparations prepared according to the present invention may be used to prepare pharmaceutical formulations by combining a concentrated antibody preparation consisting essentially of an aqueous solution of antibodies and histidine or acetate buffer at a concentration in the range of from about 2 mM to about 48 mM produced according to the disclosed invention with one or more pharmaceutically acceptable carriers to produce a pharmaceutical composition.”.
Additionally, Andya et al. teach a method of making a pharmaceutical formulation of an antibody, such as veltuzumab (see [0365]) at a concentration of about 100 to 200 mg/ml, in a liquid formulation with an amino acid (see [0372] ). The amino acid (such as histidine) can be at a concentration of about 10 to about 40 mM, and have a pH of about 5.5 (i.e. “about” 5.0 +/- 0.3, see page 5 and 32-33). The formulation can comprise a surfactant such as polysorbate 20 (see [0376]) and a saccharide such sorbitol or 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a buffer consisting of histidine, as taught by Yang et al., for the citrate buffer when performing ultrafiltration in the ‘689 patent. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Yang et al. teach that histidine buffer is advantageous during ultrafiltration, since it lowers viscosity and reduces antibody aggregation relative to what is obtained using other buffers. Additionally, one of ordinary skill in the art would have been also been motivated to formulate the resulting antibody by dilution and addition of polysorbate 20, and sorbitol/mannitol as taught by Andya, since the reference teaches that formulating with polysorbate and sorbitol results in a formulation that retards degradation of the antibody. Regarding the specific concentrations or pH recited in the present claims, it is noted that they could be obtained with only routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Applicant argues that the claims are not obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6,8,9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15-123, 29-34 of copending US Application No. 14/437902   in view of  Yang et al. (WO 2004/001007 A2) and U.S. 2006/0088523 (Andya et al., of record).
The ‘902 application claims a liquid formulation of veltuzumab at a least 160 mg/ml and comprising a buffer consisting of histidine, polysorbate 20 surfactant at a concentration of 0.1-0.3 mg/ml, 220 mM sorbitol.  The ‘902 application claims histidine at 30 mM and a pH of 5.5 (i.e. about 5.3). It would have been prima facie obvious to one of ordinary skill in the art to prepare the formulation by providing a concentrated antibody formulation in histidine buffer by ultrafiltration, and dilution the concentrated antibody and adding stabilizers as taught by Yang and Andya as set forth above.  

Applicant’s statement that the rejection be held in abeyance is acknowledged.

No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644